Case 1:20-cv-00212-H-BU Document 20 Filed 08/23/21                     Page 1 of 1 PageID 93


                             UNITED STATES DISTRICT COURT
                             NORTHERN DiSTRICT OF TEXAS
                                   ABILENE DIVISION

CHAREILA L. BIEN,

        P1aintiff,

                                                                   No. 1:20-CV-212-H-BU

ANDREW SAUL, Commissioner of the
Social Security Administration,

        Defendant

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RICOMMENDATION
           OF THE IINITED STATES MAGISTRATE JIJDGE

        United States Magistrate Judge John R. Parker made Findings, Conclusions, and a

Recommendation (FCR) in this case on July 30, 2027.          See   Dkt. No. 15. Judge Parker

recommended that the Court deny plaintiffs motion to proceed in forma pauperis. Id. at3.

No objections to the FCR were filed. The District Court has therefore reviewed the

proposed FCR for plain error. Finding none, the Court accepts the FCR of the United

States Magistrate Judge. Thus, the Court denies        plaintiffs motion to proceed in forma

pauperis and orders her to pay the $402.00 filing fee within 30 days fiom the issuance of this

order. The Court wams plaintiffthat it will dismiss her complaint if she fails to pay the

filingfee. Beyv.ChicoryCourtMadisonIIIIP,No.3:21-CV-66-X-BT,2021WL673180,at
*1 (N.D.Tex. Feb. 22,2021) ("The Court will dismiss the plaintiffs complaint in the future

ifhe fails to either pay the $402.00 filing fee . . . .").

        So ordered on August      a5   , 2021.


                                                                           A)
                                                        JAME     SLEY HENDRIX
                                                        UNIT D STATES DISTRICT JUDGE
